Citation Nr: 0210247	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-12 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 based on 
hypothetical entitlement to a total disability rating for a 
continuous period of at least 10 years prior to death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1969 to October 
1970.  He died in July 1998.  The appellant is his surviving 
spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 1998 and April 
1999 by the Department of Veterans Affairs (VA) Waco, Texas, 
Regional Office (RO).   

The Board notes that the appeal pertaining to compensation 
under 38 U.S.C.A. § 1318 cannot be resolved due to a 
temporary stay on processing appeals relating to such claims 
where the decision would require a hypothetical determination 
of eligibility.  The appellant has made a claim for benefits 
under 38 U.S.C. § 1318, although the veteran was not rated 
totally disabled for the statutory period.  The Board has 
imposed a temporary stay on the adjudication of these claims 
in accordance with the directions of the United States Court 
of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095, -7096, -7098 
(Fed. Cir. Aug. 16, 2001).  In that decision the Federal 
Circuit directed the Department to conduct expedited 
rulemaking which will either explain why certain 
regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on the adjudication of certain 38 U.S.C.A. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue of service connection for the cause of the veteran's 
death has been obtained.

2.  During his lifetime, the veteran established service 
connection for chronic paranoid schizophrenia, rated as 100 
percent disabling effective from April 13, 1992.

3.  The veteran died on July [redacted], 1998, due to cardiopulmonary 
arrest.  An autopsy report reflects that the sudden death was 
associated with an idiopathic seizure disorder.

4.  Neither a cardiovascular disorder nor a seizure disorder 
was present during service or manifested within one year 
after service.

5.  The death was not proximately due to or the result of a 
service-connected disability or treatment given for such a 
disability.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.311, 
3.312 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOC), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the appellant with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing service connection for the cause of 
death have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The evidence includes the veteran's service medical records, 
his post service treatment records, an autopsy report and a 
copy of his death certificate.  Also, the appellant has had a 
hearing.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the veteran's death.  She 
asserts that he was treated for his service-connected 
psychiatric disorder through the use of medications, and that 
this caused him to develop the seizure and heart failure 
which in turn resulted in his death.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  Service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131.  If a chronic 
disorder such as cardiovascular disease or an organic 
neurological disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for disability 
shown to be proximately due to or the result of a service-
connected disorder.  See 38 C.F.R. § 3.310(a). 

During his lifetime, the veteran established service 
connection for chronic paranoid schizophrenia.  A rating 
action of November 1970 granted service connection for that 
disorder effective from October 9, 1970.  As of the date of 
death, the disorder had been rated as 100 percent disabling 
effective from April 13, 1992.

A hospital record dated in July 1998 shows that the veteran 
collapsed at home and had no spontaneous respiration.  CPR 
had been attempted without success.  The impression was 
cardio respiratory arrest - death.  The veteran's death 
certificate shows that he died on July [redacted], 1998, due to 
cardiopulmonary arrest.  An autopsy report reflects that the 
sudden death was associated with an idiopathic seizure 
disorder.  The death certificate contains no indication that 
the cause of death was related to service.  Although the 
autopsy report reflects that toxicology tests revealed that 
several medications were present, there is no medical opinion 
that the medications played a role in the death.  

The veteran's service medical records show that 
cardiovascular disease and a seizure disorder were not 
present during service.  The report of a medical examination 
conducted in June 1970 for the purpose of his separation from 
service shows that clinical examination of the heart and 
neurological system were normal.  There is also no evidence 
that any type of cardiovascular disease or seizure disorder 
was manifested within one year after separation from service.

A VA hospitalization record dated in December 1989 shows that 
the veteran had no known seizure disorder.  The earliest VA 
medical treatment record showing that the veteran was 
diagnosed as having a seizure disorder is dated in December 
1990.  However, neither that record nor any subsequent 
records indicate that it resulted from his schizophrenia or 
medications given to treat that disorder.  

The appellant testified in support of her claim during the 
hearing held in January 2000.  She stated that the veteran 
had a nervous condition since she met him, and that he had 
been hospitalized on several occasions for treatment of his 
service-connected schizophrenia.  She said that the veteran 
told her that he got seizures when he got out of service.  
She reported that the veteran had been taking medications for 
treatment of his schizophrenia ever since she knew him.  She 
said that she married the veteran in March 1990.  

In reviewing the evidence which is of record, the Board notes 
that there is no medical evidence that the veteran's service-
connected schizophrenia played a role in his death.  The 
disorder was not listed on the death certificate as a cause 
of death.  The autopsy report reflects that an idiopathic 
seizure disorder resulted in the veteran's cardiopulmonary 
arrest.  The Board notes that the term "idiopathic" means 
that the cause of the seizure disorder was unknown.  See 
Dorland's Illustrated Medical Dictionary, 27th Edition, page 
815.  Therefore, there is no basis for concluding that the 
service-connected disability or treatment thereof played a 
role in the veteran's death.

The Board appreciates the testimony provided by the 
appellant, and her sincerity is not doubted.  Nevertheless, 
to the extent that she asserts that the schizophrenia or the 
medications use to treat it cause the veteran's death, that 
testimony is not corroborated by competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In summary, the evidence shows that the cardiovascular 
disorder and seizure disorder which resulted in the veteran's 
death were not present during service or manifested within 
one year after service.  Moreover, the weight of the medical 
evidence shows no relationship between the service-connected 
schizophrenic disorder and the veteran's death.  Accordingly, 
the Board concludes that a service-connected disability did 
not cause or contribute substantially or materially to cause 
the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

